Citation Nr: 1326939	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anal fissure. 

2.  Entitlement to a compensable rating for pruritus ani.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1944 to October 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  [In 2007 the Veteran revoked his previously designated representative.  He has not appointed another representative, and represents himself in this matter.]  In January 2011 and April 2012, the case was remanded for additional development.  In April 2013, the Veteran waived RO consideration of additional evidence that would be received at a later date.  Later in April 2013, he submitted a statement from his gastroenterologist, C.G., M.D.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The January 2011 Board remand noted that the Veteran had received private treatment from Dr. L. M. O. (and that he receives ongoing VA treatment) and instructed the RO (with assistance from the Veteran) to secure copies of "all treatment and evaluations [the Veteran] has received for pruritus ani or anal fissure since March 2004 (one year prior to receipt of his claim for increase) ... (to specifically include records from Dr. L. M. O.)"  Instead of providing the requested authorization for VA to obtain records from L.M.O., M.D., the Veteran submited a March 2011 report of private consultation with L.P.P., M.D.  In April 2012, the Board noted that a March 2011 examination report is not an adequate substitute for ongoing treatment records encompassing a prolonged period (i.e., to reflect a complete disability picture) and remanded the appeal, instructing the RO to secure records of "all treatment and evaluations [the Veteran] has received for pruritus ani or anal fissure since March 2004 (one year prior to receipt of his claim for increase) ... to specifically include records from Drs. L. M. O. and L.P.P.  Both remands advised the Veteran of 38 C.F.R. § 3.158(a).  

In August 2012, the Veteran responded that he had not been treated by Dr. L.P.P. and provided authorization (VA Form 21-4142) for VA to obtain records from Dr. L.M.O. (and Beloit Hospital).  Although a March 2013 response from Beloit Memorial Hospital indicates that they are unable to comply with the request for records because the authorization is invalid (missing from the request), a review of the record found that VA has received records from Beloit Memorial Hospital (and Dr. L.M.O.); such records were among records received from William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin.  Hence, further development for records from Dr. L.M.O. is not necessary.

Thereafter, in April 2013, the Veteran indicated that he had been a patient of Dr. C.G., "for some time" (he had not previously identified Dr. C.G., as a treatment provider when VA had sought such information) and requested an extension of time to submit a report of his condition from Dr. C.G.  In an April 2013 statement, Dr. C.G. indicated that he is a gastroenterologist and had treated the Veteran for chronic symptoms of fecal incontinence and, although the Veteran's symptoms had improved with treatment, they remained bothersome.  Records of treatment provided to the Veteran by Dr. C.G. are not associated with the physical claims file or "Virtual VA" (VA's electronic data storage system).  Based on the allegations in this matter and the evidence compiled to date, such records are likely to contain pertinent (and perhaps dispositive) information, and must be sought.

Further, the July 2012 VA examination report notes that the Veteran's pruritus ani and anal fissure had resolved.  As the more recent (April 2013) statement from Dr. C.G. notes ongoing symptoms (and suggests an increase in severity) another, more contemporaneous, VA examination is indicated.  See 38 C.F.R. § 3.327(a).

As was noted in the April 2012 Board remand, this case has been advanced on the Board's docket due to the Veteran's age.  Inherent in a remand is a delay of the final determination.  Regrettably, this is the 3rd remand for development in this matter.  The Board observes that this delay is entirely the result of the Veteran's piecemeal, partial, and tardy identification of pertinent (and perhaps dispositive) evidence that VA is required to secure and consider.  Given the circumstances there is no alternative to another remand for the development sought.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for pruritus ani or anal fissure since March 2004 (one year prior to receipt of his claim for increase) and to provide any releases necessary for VA to secure records of any such private treatment (to specifically include complete clinical records from Dr. C.G.).  The RO should secure copies of complete clinical records from all identified sources (and specifically from Dr. C. G. and any pertinent VA records outstanding).  If a private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

2.  The RO should then arrange for a proctological examination of the Veteran to ascertain the severity of his service-connected anal fissure and pruritis ani.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria in 38 C.F.R. § 4.114, to specifically include Codes 7335, 7337, 7332.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of the record, the examiner should respond to the following: 

(a)  Regarding anal fissure, the examiner must comment on the extent and severity of any associated symptoms (and specifically whether there is extensive leakage or there are frequent involuntary bowel movements (See Code 7332)). 

(b)  Regarding pruritus ani, the examiner must (i) describe in detail all manifestations of such condition found on examination, and (ii) comment on the nature, frequency and severity, and impact on functioning from all symptoms shown by the record, and revealed on examination and interview of the Veteran.  

The examiner must explain the rationale for all opinions,  explaining/resolving any inconsistencies between examination findings and records received from the veteran's private provider.

3.  The RO should then review the record and readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

